Case 8:20-cv-02302-PWG Document 1-5 Filed 08/07/20 Page 1 of 8




      IN THE CIRCUIT COURT OF PRINCE GEOR.GE'S COUNTY, MARYLAND

 D'YOR GILES, a minor, by her mother and
 next friend, CIARA HODGE
 1494 Douglas Stareet, N.E.,
 Washington, D.C. 20018

 , IT.]
 CYARA HODGE, individually
 1494 Douglas Street, N.E.;
 Washi.ngton, D.C. 20018


          Plaintiffs,
                                                    cvtt~.o -1';Lqa k
 V.                                                Civil Action No:

 SIX FLAGS AIYIERICA LP
 13710 Central Avenue
 Bowie, MD 20721


 Serve on:
 CSC-Lawyers Incorporating Service Company
 7 St Paul Street, Suite 820
 Baltimore, IYSD 21202

          Defendant.


                                           COMPLAYNT

                                   (Personal Injury-Negligence)

          CONYE NOW the PIaint,ifl's, D'Yor Criles, a nainor, by her mother and nexrt friend,

 Ciaza Hodge, and Ciara Hodge individually, and by and through their counsel, AIlia

 Borowsld, Edward Norwind, and the law firna of Karp, Wigodsky, Norwind, Kudel & Gold,
 P.A., and respectfiilly represents a.s follows:




                                                                            Exhibit 3
Case 8:20-cv-02302-PWG Document 1-5 Filed 08/07/20 Page 2 of 8




                             Jurisdiction and F"actual Backaround

           l..   This Court has jurisdiction overr this matter because the incident giving rise to
 this cause of action (hereinafter referred to as "the incident") occurred in the State of

 Maryland. This Court has jurisrliction over the Defendant Six Flags America LP (hereinafter

 reeferred to as "Six Flags") pursuant to Maryland Code § 6-103(b)(1) anti/or § 6-103(b){2), §

 6-103(b)(3), and § 6-103(b)(5) because tTie Defendant: (1) caused tortious in,jury in Maryland

 by an act or omission in Maryland; aadlor (2) transacted busiaaess in Matyland; andlor (3) had

 an interest in, used, or possessed real property in Maryland; and/or (4) contraucted to supply

 services in Maryland.

           2.    Venue is pmper because the incident occurred in Prince George's County,
 Maryland,

           3.    D'Vor Giles (hereinafler referred to as "the minor Plaintiff) is a thirteen (I3) -

 year- old minor who resides with her mother, Ciera Hodge (hereinafter referred to as °`the

 parent Plaintff'), in the District of Coiumbia.

           4.    Upon information and beliet Six. Flags is a litmited partnership organized aad

 exi.sting under the laws of the State of Maryland with its principal office located at 13710

 Central Avenue in Bowie, MD.

           S.    At all relevant times, Six Flags owned and/or operated an amusement park
 located at 13710 Central Avenue in Bowie, MD (hereinafter referred to as "the amusement

 paxk").

           6.    At all relevant tsmes, the rninor Plaintiff was a business invitee and a patmn of

 the amusement park.




                                                ®
Case 8:20-cv-02302-PWG Document 1-5 Filed 08/07/20 Page 3 of 8




         7.     At all relevant times, the minor Plaintiff paid a ticket fee to Six Flags in

 exchange for entrance to the amusement park.

         8.      At all relevant times, the minor Plaintiff was lawfiilly on the premises of the

 anrurusement park at the express or implied invitation of Six Flags.

         9.      At alI relevant times, the minor Plaintiff was attending a special event at the

 amusement park dubbed "Fright Fest" featuring Halloween themed attractions (hereinaiter

 referred to as "Fright Fest'), including live actors outfitted in Horror-themed costumes, such

 as ghouls, zombies, and monsters (hereinsfter referred to as "the costumed actors"). The

 costumed actors were employed by Six Flags to entertain patrons of the amysement park by

 providing a frightfill expezience.

         10.    Upon information and beliet Six Flags trained the costumed actors to frighten

 and startle paamns, e.g., by lunging out from behind shadows and hiding places, stallting

 patrons, glaring at patrons with creepy glances, and chasing them. However, coshuned actors
 at Fright Fest were not supposed to touch patrons.

        11.     At all relevant tunes, Six Flags had a Fright Fest policy published on its

 website clarifying that, "While our actors will do everything they can to frighten you, they

 will never touch you."

        12.     On or about October 5, 2419, at approximately 6:25 p.m., the minor Plaintiff

 (then age 12), accompanied by several frieuds, was attending Fright Fest at the amusement

 park at the invitation of Six Flags.

        13.     At that place and time, the minor Plaintiff, whose handbag, had broken, was
 standing stili while attempting to fix her handbag.




                                                .3.
Case 8:20-cv-02302-PWG Document 1-5 Filed 08/07/20 Page 4 of 8




        14.     At that place and time, one of the costumed actors (hereinafter referred to as

 "the negligent actor") approached the minor Plai.nti££'from behind.

        15.     Suddenly and wlthout warning, the negligent actor breached the minor

 PlaintiTs intimate personal space by advancing to such a close proximity as to almost touch

 her. Starded, the minor PlaintiflF tumed around to face the negligent actor, at which point, the

 person of the negligent actor made physical contact with the minoz Plaintiffs body.

        16.     When the minor Plaintiff turned around to face the negIigent actor, she

 remalaned in her own personal space, and did not advance towards the negligent actor.

        17.     When the minor Plaintiff turned around to ;Face the neglligent actor, the

 negligent actor was already so close to her that the mere act of the minor Plaintiff tuming

 around resulted in the negligent actor making physical contact with the minor Plaintiff s body.

        1$.     When the negligent actor made physical contact with tbe minor Plaintiff's

 body, a sharp protrnsion or surface on the costume of the negZigeYrt actor (hereinafter referred

 to as "the sharp edge) cut the minor Plaintiff's face near her left eye, resulting in immediate

 and profuse bleeding.

        19.     As a direct and proximate resutt of the incident, the mi.nor Plaintiff suffered a

 laceration to her left eyelid which required stitches. She also suffered an infection of the

 wound, resulting in pain, swelling, discharge/drainage, and redness. She has suffered a

 permanent scar on her face, and may require future plastic surgery for revision of the scar.

 The parent Plaintiff has incurred ancVor will in the future incur medical, hospital, surgical and

 other expenses for the treatment of the minor Plaintiff's injuries, as well as transportation and

 other costs relating to the care and treatment of the minor Plaintiff s injuraes. The minor




                                               El
Case 8:20-cv-02302-PWG Document 1-5 Filed 08/07/20 Page 5 of 8




 Plaintiff has suffered, and will in the future suffer, pain and permanent disfigurement. The

 minor Plaintiff has been damaged in other ways.



                                            C4UNT I

                                           (Negligence)
           20    Paragraphs 1-19 of this Complaint are re-alleged and incorporated by reference

 herein.

           21.   The sharp edge was a hazardous and dangerous condition on the negligent

 actor's costume and within the amusement park.

           22.   At all relevant times, Six Flags owed a duty to the minor Plaintiff, a business

 invitee and a person lawfully on the premises, to use reasonable or ordinary care to properly

 tra.in and supervise the costumed actors, including the negligent actor, not to touch the Fright

 Fest patrons, such as the minor Plaintiff, and to avoid injuring her.

           23.   At all relevant times, Six Flal;s aiso owed a duty to the minor Plaintiff to use

 reasonable or ordinary care to properly train and supervise the costurned actors, including the

 negligent actor, not to invade the personal space of the patrons with such close proximity as to

 create an unreasonable danger that physical contact would result.

           24.   At a21 relevant times, Six Flags also owed a duty to the minor Plaintiff to use

 reasonable or ordinary care to maintain or to keep the amusement park, including the

 costumes wom by the costumed actors at Fright Fest, in a reasonably safe condition for

 patrons of the amusement park such as the minor Plaintiff, and to avoid injuring the mfnor

 Plaintiff:




                                                -5-
Case 8:20-cv-02302-PWG Document 1-5 Filed 08/07/20 Page 6 of 8




         25.     At all relevant times, Six Flags also owed a duty to the minor Plaintiff to use

 reasonable or ordinary care to inspect the costumes worn by the costumed actors at Fright Fest

 for the presence of dangerous conditions such as the sharp edge which could ha.ve been

 discovered in the exercise of reasonable care.

         26:    Six Flags knew, or should have known, of the dangerous condition posed by

 the existence of the sharp edge on the costume of the negligent actor.

         27.    Said dangerous condition was not known or readily apparent to the minor

 Plaintiff:

         28.    The minor Plaintiff did not consent to be touched by the negligent actor.

         29.    The incident in question and all of the minor PlaintifPs resulting injuries and

 damages were caused by the negligence of Six Flags, acting through its employees or agents

 or both. Six Flags violated its duties owed to the minor Plaintiff by negligently: a) touching

 the minor PlaintiTs face with the sharp edge; b) failing to use reasonable or ordinary care to

 avoid injuring the minor Plaintdf; c) failing to use reasonable or ordinary care to maintain or

 to keep the costumes worn by the costumed actors at Fright Fest in a reasonably safe

 condition aad free of hazardous conditions such as the sharp edge; d) failing to use reasonable

 or ordinary care to inspect the costumes worn by the costumed actors at Fright Fest for

 hazardous conclitions such as the sharp edge which could have been discovered in the exercise

 of reasonable care; and e) failing to properly train andlor supervise the negligent actor, and to

 prevent the negligent actor from touching the nunor Plaintiff, in violation of statutes,

 regulations and rules in effect at the tune in the State of Maryland.

        30.     Six Flags also negligently hired, trained, supervised and/or retained the

 negligent actor.


                                                  WIT
Case 8:20-cv-02302-PWG Document 1-5 Filed 08/07/20 Page 7 of 8




           31.     Six Flags also negligently violated its own policy of never touching the patrons

 at Fright Fest.

           32.     Six Flags was negligent in other ways.

           33.     The negligent conduct of Six Flags made it likely that serious harm would

 result to persons lawi'ully at the amusement park, such as the minor Plaintiff.

           34.     The rninor Plaintiff was neither contributorily negligent nor did she assume the

 risk of her injuries.

           35.     As a direct and proximate result of the aforesaid negligence, the mfnor Plaintiff

 suffered the damages identifxed in paragraph 19 of this Complaint.



           WHER,EFORE, Plaintiff D'Yor Criles, a minor, by her mother and next friend, Ciara

 Hodge, demands judgment against Defendant Six Flags America LP in an amount exceeding

 $75,000 in compensatory damages, plus interest and costs.



                                           COUNT TWO

                                   (Claim for Medfcal Expenses)

           36.     Paragraphs 1-35 of this Complaint are re-alleged and incorporated by reference

 herein.

           37.     The pazent Plaintiff is the mother and legal guardian of the minor Plaintiff, and

 is charged with the support, care, nurttue, and welfare of her minor daughter.

           38.     As a direct and proximate result of the aforesaid negligence of Six Flags, the

 parent Plaintiff incurred the medical expenses and other related expenses identified in

 paragraph 19 of thhis Complaint.


                                                  -7-
Case 8:20-cv-02302-PWG Document 1-5 Filed 08/07/20 Page 8 of 8




           WHEREFORE, Plaintiff Ciara XIodge, individually, demands judgment against

 Defendant Six Flags America LP in an amount exceeding $75,000 in compensatory damages,

 plus interest and costs.



                                                 Respeetfully submitted,

                                                 KAR.P,WIGODSKY, NORWIND, KUDEL
                                                 & GOLD, P.A.
                                                                                 ~
                                                        r+ ~~ ~~ ~ ~ i    •S: '~--t
                                                 Edward Norwind, Esq.
                                                 Allia Borowski, Esq.
                                                 2273 Research Boulevard, Suite 200
                                                 Rockville, Maryland 20850
                                                 lnorwind@kamlavfirm.net
                                                       a,katplawfir;m.net
                                                 al lia~}
                                                 301-948-3800 - phone
                                                 Counsel for the Plaint~''s



                                 DEMAND FOR JU'RY TRIAL

         The Plaintiff demands trial by jury of all issues so tiriable.



                                                  ~~,~iG~. ~ • N~n, u~tilr~ t~   .
                                                 Edward L. Norwind




                                                 -8-
